Citation Nr: 1314359	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  12-14 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for left orchiectomy.

2.  Entitlement to a compensable evaluation for atrophy of the right testicle.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from August 1950 to February 1952.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in March 2013.  A transcript of his hearing has been associated with the claims file.

The Board notes that during his March 2013 hearing, the Veteran raised the issue of whether there was clear and unmistakable error (CUE) in a March 1, 2006 rating decision which granted service connection for atrophy of the right testicle and assigned a noncompensable rating.  See also the VA Form 9 dated in May 2012.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to a compensable rating for atrophy of the right testicle is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


FINDING OF FACT

On March 6, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal with respect to the issue of entitlement to service connection for left orchiectomy is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to the issue of entitlement to service connection for left orchiectomy and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal with respect to entitlement to service connection for left orchiectomy is dismissed.


REMAND

In this case, the Board finds that the claim for a compensable evaluation for atrophy of the right testicle is inextricably intertwined with the CUE claim discussed in the Introduction above, because, if the RO/AMC finds CUE in the March 2006 rating decision, higher ratings may be assigned retroactively.  Therefore, adjudication of the claim that is currently in appellate status must be deferred pending the adjudication of the CUE claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

It is noted that the Veteran planned to submit additional evidence to the Board  on the day of the hearing along with a waiver of agency of original jurisdiction.  See hearing transcript at p. 2.  That evidence has not been received.  

Also, as the Veteran receives medical care through VA all VA medical records pertaining to the Veteran that date from March 2010 should be obtained.  Although records dated prior to March 2010 and some dated in 2011 and 2012 have been obtained, it is unclear whether any additional records dating from March 2010 remain outstanding.

Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2012). Expedited handling is requested.)

1.  Obtain VA medical records pertaining to the Veteran that date from March 2010.

2.  Request that the Veteran provide a copy of the evidence he planned to submit to the Board on the day of the hearing.  Also request that he provide or identify any relevant medical records that are not already of record.  

3.  Thereafter, ensure the development above is complete and  readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  As discussed above, the issue of entitlement to a compensable rating for atrophy of the right testicle is inextricably intertwined with the CUE claim that was referred to the AOJ in the Introduction and the Board will defer action on the appellate claim until that claim has been adjudicated.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


